                                                                                                         ·usDc so\Y                     1
                                                                                                         DOCL''.\lENT
                                                                                                         ELECTRO\ICALLY FILED
                                                                                                       DOC #: _ _ _--:--r:--:-
                        Donald S. Zakarin                                                            \ DATE FILED: -?-/,, '2, f 2-C
                                                                                                     '
                        dzakarin@pryorcashman.com
                        Ilene S. Farkas
                        ifarkas@pryorcashman.com
                        Andrew M. Goldsmith
                        agoldsmith@pryorcashman.com

                        PRYOR CASHMAN LLP                                 ~..~           wi.
                                                                                            -:" -      -
                                                                                               ~ t ,,.-ji,.J1 ~ W WI r'
                        7 Times Square



                    ~
                        New York, New York 10036-6569
                        Attorneys for Defendants Edward Christopher
                        Sheeran, Atlantic Recording Corporation and
                                                                             -ttA.w +. """-• w                    +
                                                                                                                .. & e.,.,~,._
                        Sony/ATV Music Publishing LLC
                                                                             ~.,t ~ ~ ~                                 :I:J,i.,~.. ,,
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK                                 n,~.
                        KATHRYN TOWNSEND GRIFFIN, HELEN
                        MCDONALD, and THE ESTATE OF CHERRIGALE
                        TOWNSEND,
                                                                                                           ~ 1- . 6i1;,,.         +"'
~.- .
- - - " ~ ;/fr,i/



U-li
                                        Plaintiffs,                                                                 ,. } ,1. , ....
                                       -against-                                    ECF CASE
C:::'fJ
~
s::::;.:,::             EDWARD CHRISTOPHER SHEERAN, p/k/a ED                        17-cv-5221 (LLS)
u..J                    SHEERAN, ATLANTIC RECORDING
                        CORPORATION, d/b/a ATLANTIC RECORDS,                        NOTICE OF MOTION -
                        SONY/ATV MUSIC PUBLISHING, LLC, and                         DEFENDANTS' FIRST
                        WARNER MUSIC GROUP CORPORATION, d/b/a                       MOTION IN LIM/NE
                        ASYLUM RECORDS

                                               Defendants.


                               PLEASE TAKE NOTICE, that upon the accompanying Memorandum ofLaw, the Declaration

                        of Ilene S. Farkas, sworn to May 21, 2019 and the Exhibits annexed thereto, and all prior proceedings

                        had herein, Defendants Edward Christopher Sheeran ("Sheeran"), Atlantic Recording Corporation
 c::
 ,::::::,               ("Atlantic") and Sony/A TV Music Publishing LLC ("SATV," together with Atlantic and Sheeran,

                        the "Defendants" and each a "Defendant") will move this Court, before the Honorable Louis L.
  IL :
                        Stanton at the Daniel Patrick Moynihan United States Courthouse, Courtroom 21C, 500 Pearl Street,

                        New York, New York, 10007, on a date and time to be determined by the Court, for an Order: (i) limiting
Plaintiffs to comparing Thinking Out Loud with the musical composition Let's Get It On as reflected in

the deposit copy filed with the Copyright Office for that work; (ii) precluding Plaintiffs from eliciting

testimony or otherwise adducing evidence that compares Thinking Out Loud to elements contained only

in a particular recorded version of Let's Get It On; (iii) precluding Plaintiffs from offering argument or

evidence that elements found only in a recorded interpretation of Let's Get It On are "implied" in the

sheet music of Let's Get It On deposited with the Copyright Office; and (iv) precluding Plaintiffs from

playing at trial the recorded version of Let's Get It On performed by Marvin Gaye.

        The reasons and grounds for this motion are more fully described in the accompanying papers.

        Oral argument shall be held on a date and at a time designated by the Court.

Dated: New York, New York
       May 21, 2019

                                                         PRYOR CASHMAN LLP

                                                         By:ls/ Donald S. Zakarin
                                                            Donald S. Zakarin
                                                             dzakarin@pryorcashman.com
                                                             Ilene S. Farkas
                                                             ifarkas@pryorcashman.com
                                                             Andrew M. Goldsmith
                                                             agoldsmith@pryorcashman.com
                                                         7 Times Square
                                                         New York, New York 10036-6569
                                                         Telephone: (212) 421-4100
                                                         Facsimile: (212) 326-0806

                                                         Attorneys for Defendants

TO:

Frank & Rice, P.A.
325 West Park Avenue
Tallahassee, Florida 32301
(850) 629-4168
Attorneys for Plaintiffs




                                                     2
